t c memo united_states tax_court michael a ogden petitioner v commissioner of internal revenue respondent michael a and colleen ogden petitioners v commissioner of internal revenue respondent docket nos filed date kenneth k bezozo and richard d anigian for petitioners stephen w brower for respondent memorandum opinion pajak special_trial_judge respondent determined deficiencies and accuracy-related_penalties in petitioners' federal_income_tax in the following amounts michael a ogden accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure michael a ogden and colleen r ogden accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue in the notices of deficiency respondent disallowed petitioners' deductions for schedule c expenses_incurred in connection with their amway distributorship on the grounds that petitioners did not engage in their amway activity for the purpose of making a profit the only two issues for this court to decide are whether petitioners were not engaged in their amway activity for profit within the meaning of sec_183 and whether petitioners are liable for the sec_6662 accuracy- related penalties for negligence some of the facts in this case have been stipulated and are so found for convenience and clarity the findings_of_fact and opinion are combined petitioners resided in pearland texas at the time they filed their petitions in petitioner michael ogden mr ogden became a distributor for amway in petitioner colleen ogden mrs ogden while single joined mr ogden as a distributor mr and mrs ogden were married in their daughter casie nicole was born in date amway is a supplier of various household products that are sold by distributors through direct marketing distributors purchase the products for personal_use as well as for resale to customers and downline distributors distributors are encouraged to recruit others to become downline distributors the amway system is based on an upline-downline system whereby a distributor's direct and indirect sales are rewarded with bonuses in addition to a percentage of his own sales volume an amway distributor may earn income by recruiting others to join amway as distributors the original amway distributor is called an upline distributor in relation to his new recruit the downline distributor the upline distributor receives a percentage of the sales achieved by the downline distributors in his chain of distribution even though the upliner does not participate in their sales if a downline distributor recruits another individual to be his downline distributor the upline distributor takes a percentage of the sales of both downline distributors even though the upliner has nothing to do with the activities of the new downline distributor thus to maximize amway-related income the distributor sells the amway products and tries to enlist others as downline distributors amway does not have a guota for sales its products do not have to be sold above cost and its distributors are not required to sponsor downline distributors an amway brochure the amway business review states that the potential for earning income increases as the number of distributors in a sponsor's group grows and as sales increase distributors devote as little or as much of their time to amway activities as they desire the eight page amway business review in large blocks on four of its pages highlights the fact that the average monthly gross_income for active' distributors was dollar_figure mr ogden obtained a certificate of operation under assumed name for ogden enterprises mr ogden claims that ogden enterprises is engaged in the business of selling amway products on line b of schedule c of each return for the years in issue for ogden enterprises under principal business code mr ogden and then mr and mrs ogden listed which number represents selling door to door by telephone or party plan or from mobile unit on their federal_income_tax returns for the years in issue mr ogden and mrs ogden did not disclose that either of them or ogden enterprises was engaged in an amway activity on all three of these returns line a of schedule c principal business or profession including product or service contained the words product distribution mr ogden testified that to percent of the sales were to non-distributor end-users who were not trying to build an amway distributorship petitioners have focused their efforts on recruiting downliners in this multilevel marketing process because of their efforts mr ogden personally sponsored downline distributors in addition many of his downliners had their own downliners mr ogden or petitioners reported gross_income of dollar_figure dollar_figure and dollar_figure in and respectively the principal categories of deductions claimed on the schedule c for and are set forth below mr ogden or petitioners claimed deductions for car and truck expenses of dollar_figure dollar_figure and dollar_figure respectively they also claimed deductions for travel meals and entertainment of dollar_figure dollar_figure and dollar_figure respectively mr ogden or petitioners deducted total expenses on the schedules c of dollar_figure dollar_figure and dollar_figure during and respectively as stated respondent determined that these deductions should be disallowed because petitioners did not have the requisite profit objective under sec_183 sec_183 disallows any deductions attributable to activities not engaged in for profit except as provided under sec_183 taxpayers need not have a reasonable expectation of profit however the facts and circumstances must demonstrate that they entered into the activity or continued the activity with the actual and honest objective of making a profit 88_tc_464 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the taxpayer's motive to make a profit must be analyzed by looking at all the surrounding objective facts dreicer v commissioner supra pincite these facts are given greater weight than petitioners' mere statement of intent dreicer v commissioner supra sec_1_183-2 income_tax regs provides a nonexclusive list of relevant factors which should be considered in determining whether the taxpayer has the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation sec_1_183-2 income_tax regs these factors are not applicable or appropriate in every case 86_tc_360 in determining whether petitioners were engaged in the amway distributorship with the requisite intent to make a profit all of the facts and circumstances of their situation must be taken into account 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 and b income_tax regs no single factor is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective necessarily controlling 32_f3d_94 4th cir affg tcmemo_1993_396 sec_1_183-2 income_tax regs the parties stipulated that the following documents were made available to respondent a franklin planner detailing all the times the ogdens showed the amway sales and marketing plan the travel related thereto and expenses associated therewith records of phone calls relating to petitioners' amway enterprise meetings with upline and downline sponsors and prospects and iv extensive notes taken at amway meetings and functions detailed records of all amway products ordered through the ogden's amway organization all receipts for meals travel training and seminars and other expenses related thereto detailed business telephone and voicemail charges detailed cellular phone charges commercial bank account records for ogden enterprises detailed long distance phone records detailed pager expenses for and detailed postage expenses records we found it difficult to analyze or date some of the documents placed in evidence because many of them were photocopies of handwritten papers petitioners did not maintain a budget in an attempt to reduce costs we were not impressed with their handwritten scribbled so-called projections petitioners apparently followed the generalized business plan published by amway petitioners tried different marketing techniques such as fliers and telemarketing to increase their retail sales although petitioners' gross_income from amway increased annually the claimed deductions were more than sufficient to offset the gross_income we next consider the expertise of the petitioners or their advisers sec_1_183-2 income_tax regs mr ogden managed several employees and a dollar_figure budget in his own full- time work as a civil engineer in years he doubled his original staff of employees mrs ogden has a bachelor’s degree in business administration and previously had retail experience managing stores for eckerd drugs and reebok some of her past duties included hiring and training employees inventory control payroll merchandising and sales analysis in mrs ogden received a certification in paralegal studies she was certified as a child advocate by a family court before choosing amway mr ogden investigated various franchises he spoke to his father amway distributors and his c p a about the details of an amway distributorship we question the value of the c p a 's advice we believe amway distributors may be biased when discussing amway because they have a natural desire to advance the organization and or obtain income from a downliner another factor to consider is the time and effort expended by petitioners in carrying on the amway distributorship sec_1_183-2 income_tax regs petitioners alleged that they worked evenings lunch and weekends in connection with their amway activities mr ogden claimed he worked on amway activities an average of hours per week while mrs ogden alleged she worked between hours per week it is difficult to believe mr ogden worked hours per week while he traveled to and maintained a full-time job with significant and expanding responsibilities we are not required to accept the self-serving testimony of either petitioner as gospel 87_tc_74 mrs ogden claimed she spent hours one day a week waiting for telephone orders on what she characterized as a weekly call- in sheet the weekly call-in sheet for her five personal downliners is revealing in that it listed only miscellaneous household products most of the items on the list were for one item a sample of these items are one crisp rice ounces one marinara pasta sauce ounces one meatless ravioli ounces one trash bags gallons and one bar soap dollar_figure ounces according to mrs ogden's testimony several days after she prepared the call-in sheet she drove to her upline distributor to pick up those products pincite p m and did not get home until or a m mrs ogden claimed that it could take anywhere from an hour to an hour-and-a-half just to check- off all the products and make sure everything is there and put it in -pack it in your car- and then drive home another minutes the following day downliners came to her house from a m to a m to pick up their products her testimony lacks credibility -- - the parties stipulated that petitioners' records indicate that they drove more than big_number miles per year in connection with their amway activities the parties stipulated that petitioners’ records indicate that they have shown the amway plan for about hours per showing approximately times in approximately times in and approximately times in to recruit potential amway distributors the court was not persuaded that these records were accurate we agree with respondent that petitioners spent most of their time recruiting downline distributors rather than selling products the expectation that assets used in the amway distributorship may appreciate in value is not relevant sec_1_183-2 income_tax regs the success of petitioners in carrying out other similar or dissimilar activities has been addressed sec_1_183-2 income_tax regs petitioners' history of income or losses with respect to the amway distributorship is revealing sec_1_183-2 income_tax regs most of petitioners' gross_income comes from the bonuses provided by amway as noted petitioners did not list amway on the federal_income_tax returns in fact petitioners' c p a and petitioners failed to list their gross_sales and their cost_of_goods_sold on their federal returns contrary to the format of the schedules c mr ogden testified that he did not know why the gross_sales were omitted from the and returns and that he did not learn of this omission until weeks before trial if petitioners had accurate books_and_records and reviewed the returns before signing them under penalties of perjury he and then he and his wife would have had to discover such gross omissions the parties stipulated that petitioners realized gross_sales income of dollar_figure in dollar_figure in and dollar_figure in although mr ogden and then petitioners did not report these gross_sales on their returns they did report them to amway for bonus purposes after reducing the gross_sales income by the cost of the goods sold the gross_income of mr ogden and then petitioners was dollar_figure in dollar_figure in and dollar_figure in the net losses of mr ogden and then petitioners were dollar_figure in dollar_figure in and dollar_figure in a series of losses during the initial stage of an activity is not necessarily an indication that petitioners are not engaged in the activity for profit sec_1_183-2 income_tax regs however if such losses continue beyond the period in which it is customary for an activity to become profitable then the losses if they are unexplainable may be indicative of a lack of intent to profit id a series of years in which net_income was realized would be strong evidence that the activity is for profit id petitioners had no such years in which net_income was realized when we consider the financial status of the taxpayer sec_1_183-2 income_tax regs we find that petitioners' main source_of_income was from their employment as an engineer and a paralegal the relevant income was dollar_figure in dollar_figure in and dollar_figure in mr ogden and then petitioners obviously benefited from the significant deductions they took as a result of the losses from their amway activities these losses amounted to about percent of income in and about percent of income in and another element is the personal pleasure or recreation involved in the activity sec_1_183-2 income_tax regs petitioners testified that they purchased dollar_figure to dollar_figure worth of products per year for their personal_use thus they purchased a substantial amount of household goods at a discount cf theisen v commissioner tcmemo_1997_539 they claim their travel is usually limited to day trips that consist of meetings or showing the amway plan often at the house of new recruits petitioners assert they find no pleasure in this type of travel they also stated that to reduce expenses they shared a hotel room for a particular function in with other people upon review of the entire record we believe mr ogden and then mr and mrs ogden did not have an actual and honest objective of making a profit in the amway activity during the years in issue it was obvious that mr ogden's amway endeavors were a substantial economic loss and tax loss for the large volume of losses which he used to offset about percent of his income from other sources on his return for would have put an ordinary prudent taxpayer on notice that this activity was unlikely to produce a profit the ogdens carefully avoided any reference to amway on the schedules c for instance in mr ogden neglected to report gross_sales of dollar_figure and cost_of_goods_sold of dollar_figure resulting in gross_income of dollar_figure he reported the gross_income of dollar_figure and a net_loss of dollar_figure after deducting dollar_figure in expenses it appears clear that mr ogden should have realized that his golden opportunity was not golden and that he would not make a profit mr ogden and then his wife continued to suffer substantial losses for at least the next years after we find that petitioners' involvement with amway enabled petitioners to purchase household goods at cost and to take substantial deductions to offset their wage income not to make a profit we sustain respondent's determination as to the deficiencies for all years in issue sec_6662 provides for an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations sec_6662 and b negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard is defined to include any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs upon review of the facts and circumstances of this case we find that petitioners are well-educated individuals with professional backgrounds they entered into an amway endeavor even though the amway business review highlighted the fact that the average gross_income for active distributors was dollar_figure petitioners consistently hid the fact that their losses were from an amway entity they continued this endeavor even though the result was years of substantial tax losses and years of substantial tax deductions we were not satisfied with their purported record keeping or their testimony we do not believe the aforesaid actions are the actions of reasonable and prudent persons we sustain the sec_6662 accuracy-related_penalties for all years in question decisions will be entered for respondent
